Exhibit 10.3



SEARS HOLDINGS CORPORATION
CASH LONG-TERM INCENTIVE PLAN


(Amended and Restated Effective April 10, 2015)




SECTION 1
GENERAL


1.1. General. The Sears Holdings Corporation Cash Long-Term Incentive Plan
(“Cash LTI Plan”) is a time-based incentive plan. The Cash LTI Plan is designed
to motivate the executive leadership of Sears Holdings Corporation (“Company”)
and the participating Subsidiaries. Awards under the Cash LTI Plan are designed
to constitute a percentage of a Participant’s overall long-term incentive
opportunity. The intent is that, beginning with the 2013 Fiscal Year, a
Participant’s long-term incentive opportunity shall be constituted by a Cash LTI
Award (as defined in Section 3.1) and a Target Incentive Award as defined under
the Sears Holdings Corporation Long-Term Incentive Plan (“LTIP”) with respect to
a particular Fiscal Year. The effective date of the Cash LTI Plan document is
February 12, 2013, which is the date the Compensation Committee (as defined in
Section 8) adopted the Cash LTI Plan (“Effective Date”). For purposes of this
document, the Effective Date shall also refer to the effective date of
time-based cash long-term incentive approved for future Fiscal Years (as defined
in Section 8) by the Compensation Committee under the Cash LTI Plan.


1.2. Operation, Administration, and Definitions. The operation and
administration of the Cash LTI Plan, including the Awards made under the Cash
LTI Plan, shall be subject to the provisions of Section 6 (relating to operation
and administration). Capitalized terms in the Cash LTI Plan shall be defined as
set forth in the Cash LTI Plan (including as defined in Section 8).


SECTION 2
PARTICIPATION


2.1. Eligible Employee. Except as provided herein, “Eligible Employee” means as
to any Service Period an employee of the Company or a participating Subsidiary
who is designated by the Compensation Committee or Senior Corporate Compensation
Executive as eligible to participate in a Cash LTI Plan as of such Service
Period. The Senior Corporate Compensation Executive shall make eligibility
determinations under this Section 2 with respect to all Eligible Employees other
than those who are Executives for whom compensation matters are under the
purview of the Compensation Committee (as defined in Section 8), and the
Compensation Committee shall make eligibility determinations with respect to all
Executives. Once designated as eligible to participant, an Eligible Employee
shall become a “Participant” in the applicable Cash LTI Plan.


2.2. New Hires and Promotions to Eligible Employee Status. The Compensation
Committee or Senior Corporate Compensation Executive, as applicable, may
designate as Participants those employees whom the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, determines have been
newly hired or promoted into the




--------------------------------------------------------------------------------




group of Eligible Employees identified in subsection 2.1 above. The Award of any
Participant who was hired or promoted after the first day of the Service Period
(as described in subsection 3.2) shall be subject to a fraction, the numerator
of which is the number of full days remaining in the Service Period beginning
with the Participant’s date of hire or promotion, as applicable, and the
denominator is the number of full days in the Service Period.


2.3. Demotions from Eligible Employee Status. If a Participant is demoted below
a position of divisional vice president (or equivalent), as of the date of such
demotion, the individual will no longer be a Participant, will be deemed to have
forfeited any unvested portion of his or her Award, and will receive no Cash LTI
Plan distribution under Section 4.


2.4. Other Changes in Status.


(a)    If a Participant is promoted or transferred after the Effective Date of
the Cash LTI Plan for a particular Service Period, the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, may make a second Cash
LTI Award (as defined in subsection 3.1) to such individual and the total amount
payable to such individual shall be based on a pro-ration, whereby the Cash LTI
Award for the new position will apply to the remainder of the Service Period and
the Cash LTI Award for the immediately preceding long-term incentive-eligible
position, if applicable, will apply to the portion of the Service Period
immediately preceding the effective date of the promotion.


(b)     If a Participant is demoted after the Effective Date of the Cash LTI
Plan for a particular Service Period, but is still an Eligible Employee, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may make a second Cash LTIP Award to such individual and the total
Award for such an individual shall be based on a pro-ration, whereby the Cash
LTIP Award for the new position will apply only to the remainder of the Service
Period and the Cash LTIP Award for the immediately preceding position will apply
only to the portion of the Service Period immediately preceding the effective
date of the demotion, and in either case an Award will only be paid if the
Participant remains employed through the vesting date (as defined in Section
4.1).


SECTION 3
CASH LTI PLAN AWARDS


3.1. Cash LTI Plan Awards. As of and after the applicable Effective Date, the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may award “Cash LTI Plan Awards”, with respect to a Service Period,
to each Participant designated by the Compensation Committee or Senior Corporate
Compensation Executive, as applicable, in an amount determined by the applicable
entity in its sole discretion. The Senior Corporate Compensation Executive shall
make the determinations referred to in this Section 3 with respect to all
Participants other than those who are Executives for whom compensation matters
are under the purview of the Compensation Committee. A Cash LTI Award shall, at
the date of grant,

2

--------------------------------------------------------------------------------




consist of a commitment by the Company to distribute, at the time specified in,
a designated cash amount, subject to Section 4 below.


3.2. Service Period. The “Service Period” refers to the applicable Fiscal Years
(as defined in Section 9) as determined by the Compensation Committee with
respect to which an Award may be granted under the Cash LTI Plan. The
Compensation Committee shall determine the Fiscal Years that shall constitute
the Service Period for each cash long-term incentive established under the Cash
LTI Plan; provided that, in the case of an employee who is newly hired or
promoted into the group of Eligible Employees after the Effective Date, the
Service Period shall be such shorter period as established by the Compensation
Committee or Senior Corporate Compensation Executive, if applicable.


3.3. Additional Requirements. All Cash LTI Awards awarded under the Cash LTI
Plan are subject to the provisions of Sections 4, 5 and 6.


SECTION 4
VESTING AND DISTRIBUTION


4.1. Time of Vesting. Subject to Sections 5 and 6, a Participant shall become
vested in his or her Cash LTIP Award with respect to a Service Period as of the
April 1st following the end of the Service Period, provided that the Participant
is employed as of such date (the “vesting date”).


4.2. Time and Form of Payment. A Cash LTI Award shall be satisfied by a
distribution in a single, lump sum cash payment as soon as administratively
feasible after the vesting date, but in case later than the date that is the
15th day of the third month following the last day of the relevant Service
Period. Notwithstanding anything herein to the contrary, such distributions
shall be made no later than required by Code Section 409A to avoid treatment of
the Cash LTI Plan as a deferred compensation plan under Code Section 409A.


SECTION 5
TERMINATION OF EMPLOYMENT


The effect of termination of employment on a Participant’s right to receive a
Cash LTI Award depends on the reason for the termination, as described below.


5.1. Termination of Employment.


(a)    Voluntary Termination or Involuntary Termination. In the event that a
Participant (i) voluntarily terminates employment (for any reason other than due
to permanent and total disability, as defined in the Company’s long-term
disability program, regardless of whether the Participant is covered by such
program) or (ii) is involuntarily terminated for any reason (other than death)
prior to the vesting date (as defined in subsection 4.1 above) of his or her
Award, such Participant shall forfeit all of his or her Award.



3

--------------------------------------------------------------------------------




(b)     Disability. In the event that, prior to the vesting date (as defined in
subsection 4.1 above) of his or her Award, a Participant suffers a permanent and
total disability (as defined in the Company’s long term disability program,
regardless of whether the Participant is covered by such program) while employed
by the Company or a Subsidiary, resulting in termination or retirement, subject
to Section 6 below, such individual shall be entitled to receive the Cash LTI
Award that would otherwise be payable to the Participant under subsection 3.1
above, pro-rated through the date of termination in accordance with subsection
5.2 below; provided, however, that in no event shall a Participant receive any
payment hereunder unless as of his or her date of termination, the Participant
had been employed by one or more of the Company or a Subsidiary, for at least
twelve (12) months of the Service Period applicable to such individual.


(c)     Death. In the event that a Participant dies while employed by the
Company or a Subsidiary and prior to the vesting date for his or her Award, his
or her Cash LTI Award shall be pro-rated through the date of death, in
accordance with subsection 5.2 below, and, subject to Section 6 below, his or
her estate shall be entitled to receive a Cash LTI Award, equal to his or her
prorated Award and payable in cash; provided, however, that in no event shall a
payment be made with respect to a deceased Participant hereunder unless as of
his or her date of death, the Participant had been employed by one or more of
the Company or a Subsidiary, for at least twelve (12) months of the Service
Period applicable to such individual.


5.2. Pro-rations. Any pro-ration of a Cash LTI Award under this Section 5 shall
be based on a fraction, the numerator of which is the number of full months
during the Service Period in which the Participant was a Participant in the Cash
LTI Plan, and the denominator of which is the full number of months in the
Service Period, as adjusted in Section 2, if applicable.


SECTION 6
OPERATION AND ADMINISTRATION


6.1. Compensation Committee and Senior Corporate Compensation Executive. The
authority to control and manage the operation and administration of the Cash LTI
Plan shall be vested in the Compensation Committee and the Senior Corporate
Compensation Executive, as provided herein.


(a)     Compensation Committee. Notwithstanding subsection (b) immediately
below, the Compensation Committee:


(i)     Shall approve the Cash LTI Awards for Participants who are Executives
under its purview;


(ii)     With respect to Participants who are Executives, shall have the
authority and discretion to establish the terms, conditions, restrictions, and
other provisions of such Awards, and (subject to the restrictions imposed by
Section 7) to amend, cancel, or suspend Awards;

4

--------------------------------------------------------------------------------






(iii)     May make additional changes that it deems appropriate for the
effective administration of the Cash LTI Plan; and


(iv)    Shall be responsible for all other duties and responsibilities allocated
to the Compensation Committee under the terms and conditions of the Cash LTI
Plan.


(b)     Senior Corporate Compensation Executive. Except as provided in
subsection (a) immediately above, the Senior Corporate Compensation Executive:


(i)     Shall determine the Cash LTI Awards for Participants other than
Executives under the purview of the Compensation Committee;


(ii)     Notwithstanding subsection (a) above, shall have the authority and
discretion to establish the terms, conditions, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by Section
7) to amend, cancel, or suspend Awards;


(iii)     Shall have the authority to control and manage the operation and
administration of the Cash LTI Plan with respect to all Participants, subject to
the direction of the Compensation Committee with respect to Executives, except
as otherwise provided in this Cash LTI Plan;


(iv)     Shall be responsible for the day-to-day administration of the Cash LTI
Plan except as otherwise provided in this Cash LTI Plan; and


(v)     Shall be responsible for all other duties and responsibilities allocated
to the Senior Corporate Compensation Executive under the terms and conditions of
the Cash LTI Plan.


(c)     The Compensation Committee and the Senior Corporate Compensation
Executive, as appropriate, shall have the authority and discretion to interpret
the Cash LTI Plan, to establish, amend, and rescind any rules and regulations
relating to the Cash LTI Plan and to make all other determinations that may be
necessary or advisable for the administration of the Cash LTI Plan.


(d)     Any determinations by the Compensation Committee or the Senior Corporate
Compensation Executive, as applicable, regarding this Cash LTI Plan are binding
on the applicable Participants.


6.2. Delegation by Compensation Committee. Except to the extent prohibited by
applicable law or the applicable rules of a securities exchange or similar
entity, the Compensation Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and
powers to any person or persons selected by it. The Compensation Committee may
revoke any such allocation or delegation at any time.

5

--------------------------------------------------------------------------------






6.3 Negative Discretion. Notwithstanding anything in the Cash LTI Plan to the
contrary, prior to the settlement of any Cash LTI Award, the Compensation
Committee (or the Senior Corporate Compensation Executive with respect to
Participants who are not under the purview of the Compensation Committee) may
reduce the amount of such Award.


6.4. Tax Withholding. All distributions under the Cash LTI Plan are subject to
withholding of all applicable taxes.


6.5. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards shall be satisfied through cash payments. Satisfaction of
any such obligations under an Award, which is sometimes referred to as the
“settlement” of the Award, may be subject to such conditions, restrictions and
contingencies as the Compensation Committee or Senior Corporate Compensation
Executive, as applicable, shall determine. Each Subsidiary shall be liable for
payment of an Award due under the Cash LTI Plan with respect to any Participant
to the extent that such benefits are attributable to the services rendered for
that Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for payment of an Award shall be resolved by the Compensation
Committee or Senior Corporate Compensation Executive, as applicable.


6.6. Transferability. Except as otherwise provided by the Compensation
Committee, Awards under the Cash LTI Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
(including Awards originally determined by the Senior Corporate Compensation
Executive).


6.7. Agreement with Company. Any Award under the Cash LTI Plan shall be subject
to such terms and conditions, not inconsistent with the Cash LTI Plan, as the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, shall, in its sole discretion, prescribe. The terms and conditions
of any Award to any Participant shall be reflected in such form of written
(including electronic) document as is determined by the Compensation Committee.
A copy of such document shall be provided to the Participant, and the
Compensation Committee or Senior Corporate Compensation Executive, as
applicable, may, but need not, require that the Participant sign a copy of such
document. Such document is referred to as an “Award Agreement” regardless of
whether any Participant signature is required.


6.8. Action by Company or Subsidiary. Any action required or permitted to be
taken under the Cash LTI Plan by the Company or any Subsidiary, if any, of the
foregoing shall be by resolution of its board of directors, or by action of one
or more members of the board of directors of such company (including a committee
of the board) who are duly authorized to act for such board with respect to the
applicable action, or (except to the extent prohibited by applicable law or
applicable rules of any securities exchange or similar entity) by a duly
authorized officer of such company.


6.9. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6

--------------------------------------------------------------------------------






6.10. Limitation of Implied Rights.


(a)     Neither a Participant nor any other person shall, by reason of
participation in the Cash LTI Plan, acquire any right in or title to any assets,
funds or property of the Company or any Subsidiary whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Cash LTI Plan. A Participant shall have only a
contractual right to the cash payable under the Cash LTI Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Cash LTI
Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.


(b)     The Cash LTI Plan does not constitute a contract of employment, and
selection as a Participant shall not give any participating employee the right
to be retained in the employ of the Company or any Subsidiary, nor any right or
claim to any benefit under the Cash LTI Plan, unless such right or claim has
specifically accrued under the terms of the Cash LTI Plan. Except as otherwise
provided in the Cash LTI Plan, no Award under the Cash LTI Plan shall confer
upon the holder thereof any rights as a shareholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.


6.11. Evidence. Evidence required of anyone under the Cash LTI Plan may be by
certificate, affidavit, document or other information, which the person charged
with acting on such evidence considers pertinent and reliable, and which has
been signed, made or presented by the proper party or parties.


6.12. Information to be Furnished to the Compensation Committee or Senior
Corporate Compensation Executive. The Company and the Subsidiaries shall furnish
the Compensation Committee or Senior Corporate Compensation Executive, as
applicable, with such data and information as it determines may be required for
it to discharge its duties. The records of the Company and the Subsidiaries, as
to an employee’s or Participant’s employment, termination of employment, leave
of absence, reemployment, and compensation shall be conclusive on all persons
unless determined to be incorrect. Participants and other persons entitled to
benefits under the Cash LTI Plan must furnish the Compensation Committee or
Senior Corporate Compensation Executive, as applicable, such evidence, data or
information as such entity considers desirable to carry out the terms of the
Cash LTI Plan, subject to any applicable privacy laws.


6.13. Governing Law. The Cash LTI Plan will be governed under the internal laws
of the state of Illinois without regard to principles of conflicts of laws. The
state and federal courts located in the state of Illinois shall have exclusive
jurisdiction in any action, lawsuit or proceeding based on or arising out of the
Cash LTI Plan.


6.14. Severability. If any provision(s) of the Cash LTI Plan shall be found
invalid, illegal, or unenforceable, in whole or in part, then such provision(s)
shall be modified or

7

--------------------------------------------------------------------------------




restricted so as to effectuate as nearly as possible in a valid and enforceable
way the provisions hereof, or shall be deemed excised from the Cash LTI Plan, as
the case may require, and the Cash LTI Plan shall be construed and enforced to
the maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.


SECTION 7
AMENDMENT AND TERMINATION


The Board or Compensation Committee may, at any time, amend or terminate the
Cash LTI Plan, or any Award, provided that no amendment or termination may, in
the absence of written consent to the change by the affected Participant (or, if
the Participant is not then living, the affected beneficiary), adversely affect
the rights of any Participant or beneficiary under any Award granted under the
Cash LTI Plan prior to the date such amendment is adopted by the Board or the
Compensation Committee, if applicable. No amendment shall be made that would
cause the Cash LTI Plan not to comply with the requirements of any applicable
law or rule of any applicable securities exchange or similar entity, or cause
Participants to experience adverse tax consequences under Code Section 409A. The
Cash LTI Plan and any Award thereunder may be amended without Participant
consent to the extent that the Compensation Committee determines such amendment
necessary to cause the Cash LTI Plan or Award to comply with any applicable law
or rule of any applicable securities exchange or similar entity, or to prevent
adverse tax consequences under Code Section 409A for Participants.


SECTION 8
DEFINED TERMS


8.1. Each capitalized term in the Cash LTI Plan is defined where it first
appears herein or in this Section 8. In addition to the terms previously defined
previously in the Cash LTI Plan, the following definitions shall apply:


(a)     Award. The term “Award” or “Awards” means any Cash LTI Award(s).


(b)     Board. The term “Board” means the Board of Directors of the Company.


(c)     Code. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code (and the regulations issued thereunder).


(d)     Compensation Committee. The term “Compensation Committee” refers to the
Compensation Committee of the Board of Directors of Sears Holdings Corporation.


(e)     Executive. The term “Executive” refers to any employee of the Company or
a participating Subsidiary who holds a position of senior vice president or
higher of Sears Holdings Corporation (not of any subsidiary or affiliate) or any
employee who is an

8

--------------------------------------------------------------------------------




officer under Section 16(b) of the Securities and Exchange Act of 1934 with
respect to Sears Holdings Corporation.


(f)    Fiscal Year. The capitalized term “Fiscal Year” refers to the fiscal year
of the Company.


(g)     Senior Corporate Compensation Executive. The term “Senior Corporate
Compensation Executive” refers to the Senior Vice President and President,
Talent and Human Capital Services (or equivalent), or if he or she has
explicitly delegated his or her duties with respect to the Cash LTI Plan, as
provided herein, then the Senior Corporate Compensation Executive shall refer to
such authorized representative to whom the duties of administering the Cash LTI
Plan have been delegated.


(h)     Subsidiary. The term “Subsidiary” or “Subsidiaries” refers to any
company during any period in which it is a “subsidiary corporation” (as that
term is defined in Section 424(f) of the Code) with respect to the Company.


SECTION 9
EXPIRATION OF CASH LTI PLAN


A payment obligation under the Cash LTI Plan with respect to a specific Service
Period shall expire, subject to earlier termination pursuant to Section 7, on
the date on which all Cash LTI Awards (if any) for the Service Period are paid
in full or would have been payable in accordance with the provisions of the Cash
LTI Plan with respect to such Service Period.





























9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, on April 10, 2015 the Compensation Committee of the Board of
Directors of Sears Holdings Corporation approved this restatement of the CASH
LTI PLAN effective as of April 10, 2015, and delegated the authority to the
undersigned officer of Sears Holdings Corporation to execute this document this
12th day of May, 2015.




SEARS HOLDINGS CORPORATION






By:     /s/ Paula Frey         


Title: Chief Human Resources Officer



10